Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-00977-PAB-MEH

THOMAS CARRANZA, et al.

       Plaintiffs, on their own and on behalf of a class of similarly situated persons,

v.

STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,

       Defendant.


           EMERGENCY MOTION FOR LIMITED EXPEDITED DISCOVERY


       Plaintiffs, by and through undersigned counsel, submit this emergency motion for limited

expedited discovery from Defendant Reams under Federal Rule of Civil Procedure 26(d)(1). As

set forth below, Plaintiffs have good cause for targeted discovery in support of the preliminary

injunction. See Advantage Sales & Mktg. LLC v. Gold, No. 18-CV-00312-RM, 2018 WL

6252781, at *1 (D. Colo. Feb. 13, 2018) (granting narrowly tailored expedited discovery in

support of preliminary injunction).

       Specifically, Plaintiffs seek an order requiring Defendant to produce or make available

for inspection the following narrowly tailored discovery in advance of the preliminary injunction

hearing:

      1. An inspection of the Weld County jail by Plaintiffs’ medical expert on Friday,
         April 24, 2020;

      2. A daily report, from Saturday, April 11 through the date of the preliminary
         injunction hearing, of the total count of individuals in any and all isolation and
         quarantine units in the jail;

      3. A daily report, from Saturday, April 11 through the date of the preliminary
         injunction hearing, of the total count of individuals at the jail who have tested
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 2 of 11




            positive for COVID-19, or who are being treated as presumptively positive
            based on their symptoms; and

      4. Copies of all policies and procedures issued by Defendant concerning COVID-
         19, including any policies or procedures to protect individuals in the jail from
         COVID-19, with supplements to Plaintiffs as those policies are updated through
         the date of the preliminary injunction hearing.

                               CERTIFICATE OF CONFERRAL

       Defendant objects to the relief requested. Defendant has indicated he would provide some

but not all of the requested discovery in exchange for a set of demands including demands

unrelated to discovery and to which Plaintiffs would not agree. The parties conferred via email.

Counsel for plaintiffs has requested multiple times to have a telephone call to confer about this

and other issues, but counsel for Defendant refuses to engage in telephonic conferral.

                                         BACKGROUND

       1.        On April 7, 2020, Plaintiffs filed their Motion for Temporary Restraining Order,

Preliminary Injunction, and Expedited Hearing, see Doc. 1, and Complaint for Injunctive and

Declaratory Relief, see Doc. 7. This is a putative class action. Plaintiffs have alleged, with

substantial basis, a grave and urgent threat to the health and safety of vulnerable people detained

in Weld County jail (“jail”) relating to an outbreak of COVID-19 in the facility, and the failure

of Defendant Reams to reasonably protect those under his care. Plaintiffs are representative of

the class of persons highly vulnerable to serious illness or death from the virus, including those

over 55 years of age, and people with pre-existing health conditions.

       2.        On April 8, 2020, Plaintiffs’ counsel conferred with defense counsel to request

that Plaintiffs’ medical expert be permitted to inspect the jail. The parties conferred and reached

an agreement that complied with Defendant’s security concerns and would not disrupt the jail’s

operations. The inspection took place on April 10, 2020, and was conducted by University of



                                                  2
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 3 of 11




Colorado Associate Professor of Medicine Carlos Franco-Paredes, MD, MPH. Representatives

of the County participated, as well as a member of Plaintiffs’ legal team.

       3.        Defendant submitted his Response to Motion for Temporary Restraining Order,

Preliminary Injunction, and Expedited Hearing on April 13. Doc. 26. Defendant Reams claims,

in short, to have appropriately responded to the COVID-19 epidemic. Needless to say, the parties

vigorously dispute the facts.

       4.        Plaintiffs have continued to investigate this matter and anticipate presenting

evidence that, rather than ensure constitutional treatment of Plaintiffs and those under his care,

Defendant Reams deliberately failed to take the COVID-19 crisis seriously, he cavalierly ignored

public health protocols, and he scoffed at guidance from Governor Polis and the experts. By the

time he did begin to take precautions, it was too late—an outbreak in his jail festered and spread,

endangering Plaintiffs and the putative class.

       5.        Tragically, Plaintiffs have learned that a vulnerable detainee in Weld County jail,

Charles Peterson, contracted the COVID-19 virus in the jail and died shortly after his early

release from the jail. See Doc. 28. As of April 10, 2020, at least 14 inmates have been either

confirmed or presumed positive for COVID-19.

       6.        Plaintiffs and their counsel acknowledge recent attempts by Defendant to improve

his failed response to the COVID-19 crisis. As a result, Plaintiffs voluntarily moved to withdraw

the motion for a temporary restraining order, Doc. 29, which the Court granted, Doc. 30. In its

minute order, the Court noted the parties’ substantial progress toward resolving the dispute, and

set the matter for a preliminary injunction hearing via video teleconference the week of April 27,

2020. Doc. 30.




                                                   3
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 4 of 11




        7.      Although the parties have made progress, significant factual disputes remain to be

resolved at the hearing. Plaintiffs dispute that Defendant Reams implemented adequate

precautions consistent with the constitutional rights of Plaintiffs and the putative class they

represent. Indeed, Plaintiffs have identified multiple individuals—named Plaintiffs and other

witnesses—who contradict the Defendant’s claims. See, e.g., Docs. 1-1 (Exhibits 1-4); Docs. 28-

1 (Exhibits 1-8).

        8.      Moreover, Defendant Reams’ dismal track record in responding to COVID-19,

and his cavalier and dismissive statements regarding the deadly virus, place his credibility

squarely at issue in this litigation. Plaintiffs cannot take Defendant Reams’ declaration at face

value and are entitled to seek limited discovery.

        9.      The discovery sought is narrowly tailored to support the relief requested. First,

Plaintiffs seek to re-inspect the jail to observe current conditions, to obtain evidence of any

changes since April 10, and to investigate whether the claims of Defendant Reams in his

declaration are accurate.

        10.     Second, Plaintiffs seek updated evidence of the number of individuals held in

isolation or quarantine on a daily basis. This evidence is relevant to whether the measures in

place at the time of the April 10 inspection are succeeding in protecting the Plaintiffs and the

putative class and in containing the spread of the virus within the jail.

        11.     Third, Plaintiffs seek updated evidence of the number of people confirmed

positive for COVID-19, or presumptively positive due to symptoms. Again, this information is

highly relevant to whether Defendant is adequately containing the outbreak of COVID-19 in the

jail, of critical importance to the safety of Plaintiffs and the class.




                                                    4
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 5 of 11




        12.     Fourth, Plaintiffs seek relevant policies and procedures regarding Defendant’s

response to the COVID-19 crisis. This information is of critical importance to the preliminary

relief requested because it will show Defendants action and inaction in response to the pandemic,

the timing of the issuance of these policies, and whether the policies are adequate to protect

Plaintiffs’ constitutional rights.

        13.     After repeatedly—and publicly—dismissing the dangers of COVID-19 and

allowing the virus to run rampant in his facility, resulting in the death of at least one man and

widespread contagion, Defendant Reams now claims to be taking adequate precautions. That

remains to be seen. Plaintiffs seek targeted, limited discovery to ascertain whether the

constitutional rights of Plaintiffs and the class are being protected. The Court should grant the

motion.

                                          ARGUMENT

        “Expedited discovery is permitted on a showing of good cause provided that the

discovery is ‘narrowly tailored to seek information necessary to support expedited or preliminary

relief.’” Advantage Sales & Mktg. LLC v. Gold, No. 18-CV-00312-RM, 2018 WL 6252781, at

*1 (D. Colo. Feb. 13, 2018) (internal cite omitted); see also Qwest Commc'ns Int'l, Inc. v.

WorldQuest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003) (noting “good cause standard

may be satisfied where a party seeks a preliminary injunction”). Federal Rule of Civil Procedure

26(d)(1) permits early discovery when authorized “by court order,” and district courts issue such

orders when justified by “good cause.” Pod-Ners, LLC v. N. Feed & Bean of Lucerne Liab. Co.,

204 F.R.D. 675, 676 (D. Colo. 2002) (“Rule 26(d), Fed. R. Civ. P., allows me to order expedited

discovery upon a showing of good cause.”).




                                                  5
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 6 of 11




       Obtaining relevant evidence in possession of the Defendant for presentation at a hearing

on preliminary relief constitutes “good cause.” Advantage, 2018 WL 6252781 at *1. This

conclusion is supported by Commentary to Rule 26(d), which states that discovery can begin

early, and that “[t]his will be appropriate in some cases, such as those involving requests for a

preliminary injunction …..” See also Advantage, 2018 WL 6252781 at *1 (relying on

Commentary). As reasoned by the Court in Advantage, when granting limited expedited

discovery in this scenario, “[i]n order for all parties to be properly prepared for that [preliminary

injunction] hearing, in terms of the submission of evidence, some form of limited discovery will

need to take place beforehand.” Id.

       Courts in other jurisdictions similarly conclude that early discovery is appropriate for

presentation at a preliminary injunction hearing. See, e.g., Midwest Sign & Screen Printing

Supply Co. v. Dalpe, 386 F. Supp. 3d 1037, 1057 (D. Minn. 2019) ("The purpose of expedited

discovery in the context of a temporary restraining order or preliminary injunction is for further

development of the record before the preliminary injunction hearing, which better enables the

court to judge the parties' interests and respective chances for success on the merits."); Irish

Lesbian & Gay Org. v. Giuliani, 918 F. Supp. 728, 731 (S.D.N.Y. 1996) (good cause to grant

discovery related "to the specific issues that will have to be determined at the preliminary

injunction hearing.").

       Here, the Court should grant Plaintiffs’ motion. Plaintiffs have made a small number of

narrowly tailored requests which are not unduly burdensome nor impracticable, and which seek

relevant evidence. Request (1), an inspection of the jail, is authorized by Federal Rule of Civil

Procedure 34(a)(2), and an expert inspection of the facility close in time to the hearing will assist

the Court’s analysis. See, e.g., United States v. Erie Cty., NY, No. 09-CV-849S, 2010 WL



                                                  6
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 7 of 11




986505, at *2 (W.D.N.Y. Mar. 17, 2010) (unreported) (granting expedited motion to inspect

jail). The parties have already agreed to security protocols for the inspection which were used on

April 10, and those same protocols should be used for the reinspection.

       For instance, after inspection the expert may be able to opine as to whether Defendant

Reams’ attempted response to the COVID-19 outbreak is adequate, whether and which parts of

the facility still pose unacceptable risks to Plaintiffs, and whether additional precautions and

actions must be taken by the Defendant, as well as myriad other relevant evidence. Although an

inspection occurred by agreement on April 10, it is critical that Plaintiffs have the opportunity to

present evidence regarding the state of the facility as it is as of the time of the preliminary

injunction hearing, and to investigate whether the belated precautions implemented by Defendant

Reams as of April 10 have been kept in place, and whether they are succeeding in containing the

spread of the virus.

       Plaintiffs’ other requests seek discovery relevant to whether they face irreparable harm in

the form of infection and possible death from COVID-19, and whether Defendant Reams’

actions are adequately protecting them. See, e.g., Jones’El v. Berge, 164 F. Supp. 2d 1096 (W.D.

Wisc. 2001) (“[P]ain, suffering and the risk of death constitute ‘irreparable harm’ sufficient to

support a preliminary injunction in prison cases.”). Specifically, Requests (2) and (3) regard

whether the jail is adequately isolating individuals, and whether the COVID-19 outbreak in the

facility is worsening or not over time, all of which is highly relevant to the question of whether

Plaintiffs are being adequately protected or not, and whether the outbreak in the facility is

worsening.

       Finally, Request (4), for Defendant’s policies and procedures regarding COVID-19, is

narrowly tailored to the relief sought, and highly relevant. Whether Defendant has implemented



                                                  7
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 8 of 11




adequate policies and procedures in response to the COVID-19 crisis is obviously relevant to

whether Plaintiffs’ face irreparable harm. It is Defendant’s duty to take “reasonable measures to

guarantee the safety” of Plaintiffs and the class, Farmer v. Brennan, 511 U.S. 825, 833 (1994),

and any policies and procedure regarding COVID-19 will reveal what measures he has in fact

taken, and whether he is complying with his own written policies. See, e.g., Hernandez v. Cty. of

Monterey, 110 F. Supp. 3d 929, 943 (N.D. Cal. 2015) (policies and procedures fell below the

standard of care).

       The Court should grant the motion because Plaintiffs seek “narrowly tailored” discovery

to support their requested preliminary relief. Advantage, 2018 WL 6252781 at *1. Therefore,

“good cause” is shown and the Court should issue an order pursuant to Rule 26(d)(1).

                                         CONCLUSION

       Plaintiffs have demonstrated good cause for limited immediate discovery in support of

the preliminary relief requested. The Court should grant the motion and order Defendant Steve

Reams to produce the following discovery:

      1. An inspection of the Weld County jail by an independent medical expert on
         Friday, April 24, 2020, using the same protocols as those used for the April 10,
         2020 inspection;

      2. A daily report, from Saturday, April 11 through the date of the preliminary
         injunction hearing, of the total count of individuals in any and all isolation and
         quarantine units in the jail;

      3. A daily report, from Saturday, April 11 through the date of the preliminary
         injunction hearing, of the total count of individuals at the jail who have tested
         positive for COVID-19, or who are being treated as presumptively positive
         based on their symptoms; and

      4. Copies of all policies and procedures issued by Defendant concerning COVID-
         19, including any policies or procedures to protect individuals in the jail from
         COVID-19, with supplements to Plaintiffs as those policies are updated through
         the date of the preliminary injunction hearing.



                                                 8
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 9 of 11




      Dated: April 17, 2020
                                   Respectfully submitted,

                                   s/ Andy McNulty
                                   Andy McNulty
                                   Michael P. Fairhurst
                                   David A. Lane
                                   Darold W. Killmer
                                   KILLMER, LANE & NEWMAN, LLP
                                   1543 Champa St. Suite 400
                                   Denver, CO 80202
                                   (303) 571-1000
                                   (303) 571-1001 Facsimile
                                   amcnulty@kln-law.com
                                   mfairhurst@kln-law.com
                                   dlane@kln-law.com
                                   dkillmer@kn-law.com

                                   and

                                   David G. Maxted
                                   Maxted Law LLC
                                   1543 Champa Street Suite 400
                                   Denver, CO 80202
                                   Phone: 720-717-0877
                                   Fax: 720-500-1251
                                   dave@maxtedlaw.com

                                   and

                                   Jamie Hughes Hubbard
                                   STIMSON STANCIL LABRANCHE HUBBARD, LLC
                                   Phone: 720.689.8909
                                   Email: hubbard@sslhlaw.com

                                   Counsel for Plaintiffs Carranza, Martinez, Propes,
                                   Ward and Hunter

                                   Mark Silverstein
                                   Rebecca T. Wallace
                                   Sara R. Neel
                                   AMERICAN CIVIL LIBERTIES UNION
                                   FOUNDATION OF COLORADO
                                   303 E. 17th Avenue, Suite 350
                                   Denver, Colorado 80203
                                   (720) 402-3114

                                      9
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 10 of 11




                                   msilverstein@aclu-co.org
                                   rtwallace@aclu-co.org
                                   sneel@aclu-co.org

                                   and

                                   Daniel D. Williams
                                   Lauren E. Groth
                                   HUTCHINSON BLACK AND COOK, LLC
                                   921 Walnut Street, Suite 200
                                   Boulder, Colorado 80302
                                   (303) 442-6514
                                   Williams@hbcboulder.com
                                   Groth@hbcboulder.com
                                   In cooperation with the ACLU Foundation of
                                   Colorado

                                   Counsel for Plaintiffs Barnum and Lewis




                                     10
Case 1:20-cv-00977-PAB Document 31 Filed 04/17/20 USDC Colorado Page 11 of 11




                               CERTIFICATE OF SERVICE

        I hereby certify that on April 17, 2020, I electronically filed the foregoing
 EMERGENCY MOTION FOR LIMITED EXPEDITED DISCOVERY with the Clerk of
 the Court using the CM/ECF system which will send notification to the following counsel.


 Matthew Hegarty
 Andrew Ringel
 John Peters
 HALL & EVANS LLC
 1001 17th Street, Suite 300
 Denver, CO 80202
 hegartym@hallevans.com
 ringel@hallevans.com
 jpeters@hallevans.com

                                                  /s/ Charlotte Bocquin Scull
                                                  Paralegal




                                             11
